Citation Nr: 0609797	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  93-02 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a cardiovascular 
disorder, including hypertension.  

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).  

3.  Entitlement to service connection for chloracne due to 
exposure to herbicide.  



REPRESENTATION

Appellant represented by:	Mark L. Lippman, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1971.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  

A rating decision in March 1992 denied the veteran's claims 
for service connection for hypertension, PTSD, and a back 
disorder, and for educational benefits under chapter 31 of 
Title 38 U.S.C.  He perfected an appeal of that decision, but 
withdrew his appeal of the issues relating to hypertension, a 
back disorder, and educational benefits at a personal hearing 
in August 1992; the decision as to those benefits, then, 
became final.  The Board remanded the remaining issue 
concerning service connection for PTSD in January 1995 for 
further evidentiary development.  In April 1996, the veteran 
submitted an application to reopen his service connection 
claim concerning hypertension.  A rating decision in May 1997 
found that new and material evidence had not been submitted 
to reopen this claim.  The May 1997 rating decision also 
denied service connection for major depression, as well as 
for several disorders due to exposure to herbicide - 
including chloracne.  The veteran subsequently perfected an 
appeal of that decision concerning the issues relating to 
major depression and chloracne.  In December 1997, the Board 
remanded the PTSD claim for additional development of the 
evidence.  


In June 1999, the Board issued a decision denying service 
connection for a psychiatric disorder, inclusive of PTSD; the 
issues concerning service connection for chloracne due to 
exposure to herbicide and whether new and material evidence 
had been presented to reopen the claim for service connection 
for a cardiovascular disorder, inclusive of hypertension, 
were remanded for further development.  The veteran appealed 
the Board's June 1999 decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion, the Court vacated the Board's decision for further 
action in October 2000.

Following a May 2001 Remand, the Board issued another 
decision in March 2003 that again denied service connection 
for PTSD; the decision noted that the issues relating to 
service connection for chloracne and the veteran's 
application to reopen his claim for service connection for a 
cardiovascular disability, inclusive of hypertension, would 
be the subject of a later decision.  The veteran again 
appealed the Board's March 2003 decision to the Court.  And 
pursuant to a March 2004 Joint Motion, the Court vacated the 
March 2003 decision and remanded the case to the Board.  In 
August 2004, the Board, in turn, remanded the case to ensure 
compliance with the Veterans Claims Assistance Act (VCAA), as 
directed by the Court, and to conduct additional evidentiary 
development concerning the issues relating to chloracne and a 
cardiovascular disorder that had not yet been the subject of 
a final appellate decision.  This decision will be the 
Board's first adjudication of these claims.  The additional 
development requested in the August 2004 remand has been 
completed, and the case is again before the Board for 
appellate consideration.  

The Board will decide the claims concerning the 
cardiovascular disorder, inclusive of hypertension, and 
chloracne.  Whereas the Board is remanding the claim for a 
chronic acquired psychiatric disorder, inclusive of PTSD, to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part concerning this latter claim.




FINDINGS OF FACT

1.  A March 1992 rating decision denied service connection 
for hypertension.  The veteran subsequently withdrew his 
appeal of that decision.  

2.  Evidence added to the record since March 1992 concerning 
the issue of entitlement to service connection for 
hypertension or other cardiovascular disorder is either 
duplicative or cumulative of evidence previously submitted 
and considered or is unfavorable to the veteran's claim.  

3.  The medical evidence does not show the veteran currently 
has chloracne that was first manifested within one year after 
he was last exposed to an herbicide agent or that is 
otherwise due to service.  


CONCLUSIONS OF LAW

1.  Evidence received since the March 1992 rating decision, 
which denied the veteran's claim for service connection for 
hypertension, is not new and material and this claim is not 
reopened; the March 1992 rating action is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.302, 
20.1103 (2005).

2.  Chloracne was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in law, 
and the requirements of the new law and regulations have been 
satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The March 2004 Joint Motion stated that the Board's March 
2003 decision did not adequately discuss the amended duty to 
notify the veteran as required by § 5103(a).  In particular, 
the Joint motion noted that "the [Board] did not indicate 
whose responsibility it would be to obtain the evidence 
needed to substantiate Appellant's claim.  Indeed, the Board 
failed to either indicate or discuss what evidence, if any, 
would be gathered by the Appellant, and which evidence would 
be provided by VA.  38 U.S.C. § 5103(a); see also Charles, 
Quartuccio, both supra."  Notwithstanding that holding of 
the Joint Motion, the Board finds that the prior 
communications from the RO to the veteran, read in the 
context of other prior, relatively contemporaneous 
communications to the veteran, including four supplemental 
statements of the case (SSOCs), four Board Remands, and two 
Board decisions, have, in fact, satisfied the VCAA notice 
provisions as set forth in Pelegrini II.  See generally 
Quartuccio, 16 Vet. App. at 187 (considering all relevant VA 
communications when determining whether adequate notice had 
been provided).  

Even assuming that the prior notice given the veteran was 
inadequate, however, the Board notes that the Court held in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that, in the 
§ 5103(a) notice context, an appellant generally must 
identify, with considerable specificity, how the notice was 
defective and what evidence the appellant would have provided 
or requested the Secretary to obtain had the Secretary 
fulfilled his notice obligations.  In addition, an appellant 
must also assert, again with considerable specificity, how 
the lack of that notice and evidence affected the essential 
fairness of the adjudication.  Considering the Court's 
holding in Mayfield, the Board finds that the March 2004 
Joint Motion itself, or any subsequent communication from the 
veteran or his attorney, did not assert with any specificity 
how the notice that had been provided was defective.  
Further, the veteran has not asserted with any degree of 
specificity how the lack of that notice affected the 
essential fairness of the adjudication.  The March 2004 Joint 
Motion simply noted the procedural "defect" and stated 
that, therefore, a remand was required.  

Nevertheless, pursuant to the Board's August 2004 Remand 
following the remand by the Court, the RO sent the veteran 
another letter in October 2004.  That letter notified him of 
what evidence had been received, what evidence VA was 
responsible for obtaining, and what evidence VA would make a 
reasonable effort to obtain on his behalf.  That letter also 
specifically notified him that it was his responsibility to 
ensure that VA receives all requested records that are not in 
the possession of a Federal department or agency.  He was 
specifically advised to submit any relevant information or 
evidence in his possession.  In addition, the letter again 
notified him what the evidence must show to support his 
claims for service connection.

Moreover, the evidence shows the veteran was well aware of 
what evidence was needed.  In numerous communications, he 
discussed various aspects of the claimed disabilities and why 
he believed his claims should be granted, on the premise that 
the disabilities at issue all relate back to his service in 
the military.  The Board finds, therefore, that he had actual 
knowledge of what evidence was required and whose 
responsibility it was to obtain it.  See Velez v. West , 11 
Vet. App. 148, at 157 (1998) (holding that actual knowledge 
by the veteran cures defect in notice).

Finally, in response to the RO's October 2004 letter, the 
veteran's attorney wrote in December 2004 that the veteran 
did not have any additional evidence or argument to provide 
and stated, "[p]lease complete readjudication in this matter 
as soon as possible."  The attorney's response is tantamount 
to acknowledging all preliminary duty to notify and assist 
requirements of the VCAA had been met, inasmuch as he 
requested the Board to proceed immediately with the 
readjudication of the claim based on the existing record.  In 
this regard, the Board notes that VA and private treatment 
records dated from March 1990 through April 2003 have been 
obtained.  As well, the veteran has been afforded numerous VA 
examinations and has submitted the reports of several private 
examinations, including concerning the etiology of the 
conditions at issue, the dispositive concern.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  And as indicated, 
neither the veteran nor his attorney has identified any 
additional relevant evidence not already associated with the 
claims file that is obtainable.  See Conway v. Principi, 353 
F. 3d. 1369 (Fed. Cir. 2004).  Therefore, the Board finds 
that the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a) requires, to the 
extent possible, that VA provide notice to the claimant and 
the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  Here, the RO initially considered the claims prior 
to the passage of the VCAA and the modifications to 38 
U.S.C.A. § 5103(a) therein.  And in Pelegrini II, the Court 
clarified that in these type situations VA does not have to 
go back and vitiate that initial decision and start the whole 
adjudicatory process anew, as if that decision was never 
issued.  Rather, VA need only ensure the veteran receives or 
since has received content-complying notice such that he is 
not prejudiced.  See Mayfield, 19 Vet. App. at 128 (holding 
that section 5103(a) notice provided after initial RO 
decision can "essentially cure the error in the timing of 
notice" so as to "afford a claimant a meaningful 
opportunity to participate effectively in the processing of ... 
claim by VA") (citing Pelegrini II, 18 Vet. App. at 122-24).

In this particular case, subsequent to that initial decision 
in question and the passage of the VCAA, the RO provided 
notice to the veteran of the laws and regulations governing 
the claims on appeal (both for service connection and for 
reopening a previously denied service connection claim) and 
the evidence that he must supply and the evidence that VA 
would attempt to obtain for him, as has already been 
discussed above.  Aside from this, his claim was reconsidered 
on several occasions, most recently in November 2005, in 
light of the additional development performed subsequent to 
the Board's August 2004 remand.  Therefore, the Board finds 
no evidence of prejudicial error regarding the Pelegrini II 
criteria in proceeding to a decision on the merits at this 
juncture.  See Mayfield, supra.  

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is awarded.  Id.  
      
Here, as mentioned, the veteran was provided notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection and for reopening a 
previously denied service connection claim, but he was not 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities if service connection is granted.  But this is 
nonprejudicial.  Despite the inadequate notice provided him 
on those latter two elements, the Board finds no prejudice to 
him in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  This is 
because, as the Board will conclude below, the preponderance 
of the evidence is against the appellant's claim for service 
connection for chloracne and to reopen his claim concerning a 
cardiovascular disorder, inclusive of hypertension, so any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

Analysis

Cardiovascular disorder, including hypertension

Service connection may be granted if the evidence shows a 
current disability resulted from an injury or disease 
incurred or aggravated in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  



Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular-renal disease, including hypertension, becomes 
manifest to a degree of 10 percent within 1 year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Absent the filing of a notice of disagreement (NOD) within 
one year of the date of mailing of the notification of the 
denial of an appellant's claim and absent the filing of a 
substantive appeal (e.g., VA Form 9 or equivalent statement) 
within the remainder of that year or within 60 days of the 
mailing of the statement of the case (SOC), whichever is 
later, a rating determination is final and binding on the 
veteran based on the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

Here, the veteran perfected an appeal of the March 1992 
rating decision that denied service connection for 
hypertension.  But he later withdrew his appeal of this claim 
during a personal hearing in August 1992.  See 38 C.F.R. 
§ 19.125(b) (1991).  See also 38 C.F.R. § 20.204 (2005).  
Therefore, that March 1992 rating decision became final and 
binding on him based on the evidence then of record.  In 
order to reopen this claim and warrant further consideration 
of it on a de novo basis, the Court has indicated that a two-
step analysis is required.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156; Manio v. Derwinski, 1 Vet. App. 140 (1991); see also 
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 
12 Vet. App. 203 (1999).  The first step is to determine 
whether new and material evidence has been presented or 
secured since the time that the claim was previously and 
finally disallowed on any basis.  It should be pointed out 
that, in determining whether evidence is material, the 
"credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Further, evidentiary 
assertions by the appellant must be accepted as true for 
these purposes, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
Lay assertions of medical causation or diagnosis do not 
constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 
2 Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  If new and material evidence has been 
received, then the Secretary must immediately proceed to the 
second step - evaluating the merits of the claim, but only 
after ensuring the duty to assist the claimant under 
38 U.S.C.A. § 5107(a) has been fulfilled.

For petitions to reopen received prior to August 29, 2001, as 
is the case here, new and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The evidence that was of record at the time of the March 1992 
rating decision included the veteran's service medical 
records (SMRs), VA treatment records dated from March 1990 
through July 1991, the report of a VA Agent Orange Registry 
examination in July 1991, a letter from a VA physician 
regarding the results of the Agent Orange examination, the 
report of a VA compensation examination conducted in August 
1991, and a copy of a May 1992 decision by an 
Administrative Law Judge of the Social Security 
Administration (SSA).

The service medical records did not show any evidence of 
hypertension or a cardiovascular disorder, either in the way 
of a relevant complaint (symptoms), objective clinical 
finding, or diagnosis.  The veteran's blood pressure at the 
time of his entry into service was 138/82.  And at 
separation, it was 136/84.  His military service ended in 
September 1971.

A VA clinical examiner in April 1990 listed the veteran's 
medications, which included an antihypertensive medication.  
Although the veteran told a VA examiner in May 1990 that he 
had a 20-year history of borderline hypertension that was 
discovered by his private physician, he was reportedly not 
started on antihypertensive medication until six years prior 
to the May 1990 record (meaning 1984 or thereabouts).  The 
examiner indicated the veteran had no history of heart 
disease.

The report of the July 1991 Agent Orange Registry examination 
simply noted that the veteran had hypertension.  His blood 
pressure was 146/88 and the examiner stated the veteran's 
cardiovascular system was normal.  The examiner did not 
comment on the etiology or date of onset of the hypertension.  

The veteran was examined in August 1991 in conjunction with 
his orthopedic and psychiatric claims at that time.  The 
examiners did not report any clinical findings regarding 
hypertension, nor did they comment on the etiology or date of 
onset of this disorder.  

Evidence that has been added to the record since the March 
1992 rating decision primarily consist of VA clinical reports 
that were already on file, records of VA treatment from July 
through November 1991, records of private treatment from 
October 1990 through April 2003, and the reports of VA 
compensation examinations in July 1994 and July 2005.

The duplicate VA treatment records are not new.  The same is 
true of the 1991 VA records since they only show current 
treatment for hypertension, which was previously known to be 
present and indeed acknowledged in the March 1992 decision.  
So these records also are not new.  They are not material, 
either.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per 
curiam) (medical records describing veteran's current 
condition are not material to issue of service connection and 
are not sufficient to reopen claim for service connection 
based on new and material evidence.).  That is to say, these 
VA medical records do not show a causal relationship between 
the veteran's service in the military and the eventual 
development of hypertension.  See Hickson v. West, 11 Vet. 
App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 
(1996); Moray v. Brown, 5 Vet. App. 211, 214 (1993).



The report of the July 1994 VA general medical examination 
notes the veteran had been taking medication for hypertension 
for the previous 10-15 years, which, if true, means at most 
since about 1979 (bearing in mind his military service ended 
even several years prior to that, in 1971).  His blood 
pressure was recorded as approximately 205/118.  It was noted 
that his cardiac size was "borderline" to percussion.  The 
examiner diagnosed "HVD" (hypertensive vascular disease) 
that was poorly controlled.  That examination report also 
does not provide any new information concerning the veteran's 
hypertension, other than listing a slightly different 
diagnosis - hypertensive vascular disease, rather than 
hypertension.  However, even considering that evidence in the 
light most favorable to the veteran, it does not provide any 
new information regarding the factors required for 
service connection; that is to say, there is no indication 
the veteran's hypertension, whose existence was previously 
known when adjudicating this claim in 1992, began during 
service or manifested to a compensable degree within the 
first year after his separation from service or is otherwise 
attributable to his military service.

The private medical records submitted since the March 1992 
decision reflects treatment for a variety of conditions, 
including hypertension.  But no examiner commented on the 
etiology or date of onset of this condition - and, 
specifically, whether it relates back to the veteran's 
military service.  A May 1995 report notes that a stress test 
was negative, although an electrocardiogram had been 
equivocal for myocardial ischemia.  An echocardiogram 
performed at that time reportedly showed no diagnostic 
findings for ischemia.  Private records dated in 
November 1997 indicate that another exercise stress test was 
performed which yielded findings that were suggestive of 
myocardial ischemia.  The report states that cardiac 
catheterization was scheduled for later in November 1997, but 
the records do not indicate that test was conducted.  No 
definite diagnosis of a cardiac disorder was assigned by that 
examiner and no subsequent treatment record reflects such a 
diagnosis.

Even assuming, however, the credibility of the November 1997 
private records, they still do not provide a definite 
diagnosis of a heart disorder, nor do they indicate that any 
heart disorder that might have been present began during 
service or within the first year after the veteran's 
separation from service or that such a disorder is in any way 
related to his military service.  So these records are not 
material to the question of service connection because they 
provide no evidence that any current cardiovascular disorder, 
including hypertension, is related to service.

Finally, a VA cardiovascular examination was conducted in 
July 2005.  That examiner reviewed and discussed the 
pertinent evidence in the claims file in detail, as set forth 
above.  He noted, in particular, the absence of evidence of 
hypertension during service; the reported diagnosis of 
hypertension approximately 30 years previously; the veteran's 
reported treatment of hypertension since approximately 1980, 
10 years prior to the first recorded treatment of the 
disorder; and the report of the November 1997 private 
examination.  The only pertinent abnormal clinical finding 
noted by the July 2005 examiner was an elevated blood 
pressure.  An electrocardiogram reportedly showed evidence 
suggestive of early left ventricular hypertrophy with strain.  
The examiner also performed an exercise stress test and 
echocardiography, both of which were negative for even a 
suggestion of ischemia or coronary artery disease.  The 
examiner commented that the echocardiogram was compatible 
with left ventricular hypertrophy, as was the 
electrocardiogram, secondary to hypertension.  He concluded 
there was no evidence of coronary artery disease.  He also 
said the onset of the veteran's hypertension was unclear, 
although this condition was not caused by or a result of his 
military service.  

Clearly, the report of that July 2005 examination provides no 
evidence that is favorable to the veteran's claim.  In fact, 
much of the evidence is unfavorable.  To the extent the 
report offers no additional medical findings, including 
insofar as the presence of hypertension or cause of it, it is 
not new.  And of equal or even greater significance, to the 
extent the report is actually unfavorable to the veteran's 
claim (by indicating his hypertension is unrelated to his 
military service), the reported also is not material.  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992).  



The veteran's repeated assertions, and those of his attorney 
that the hypertension dates back to service are not new 
because they are merely reiterating previously made 
allegations.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) 
(lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In summary, the evidence that has been added to the record 
since the March 1992 rating decision is either duplicative of 
evidence that was already of record, is not new in that it 
merely shows evidence of more recent treatment for the 
hypertension that was previously known to exist, or is 
unfavorable to the veteran's claim.  The Board concludes, 
therefore, that no new and material evidence has been 
presented to reopen the veteran's claim for service 
connection for a cardiovascular disorder, inclusive of 
hypertension.  And in the absence of new and material 
evidence, the benefit-of-the-doubt rule does not apply.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Chloracne

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
chloracne or other acneform disease consistent with chloracne 
becomes manifest to a degree of 10 percent within 1 year 
after the last date on which the veteran was exposed to an 
herbicide agent during active service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Further, a veteran who, during active 
military service, served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2005).  

The veteran underwent an Agent Orange Registry examination in 
July 1991.  The examination report notes his complaint of 
several skin lesions and eruptions.  The examiner stated the 
veteran had chloracne as a result of Agent Orange exposure, 
without listing any specific clinical findings to support the 
diagnosis.

During a more recent VA compensation examination in August 
1998, the veteran reported a history of a rash on his feet 
since 1963 (prior to entering the military) and actinic 
keratoses on his ears.  That examiner also provided no 
pertinent clinical findings, simply diagnosing 
keratodermatosis of the feet, actinic keratoses on the ears, 
and basal cell carcinoma on the back.  

Another VA compensation examination was conducted in July 
2005.  The veteran stated that he could not pinpoint, with 
any certainty, the exact date of onset of his skin eruption, 
which started out with one or two pimple-like lesions that 
were very small.  He indicated that he had experienced 
numerous such lesions that had increased and multiplied over 
the years and that he had had a number of them removed, as 
recently as six months previously, many of which had 
recurred.  He had received no other treatment for the 
lesions.  The examiner stated the only significant 
dermatological condition that he could identify that could 
possibly relate to a service-connected disability were 
acrochordons ("skin tags") in both axillae.  The veteran 
indicated the acrochordons began around the time of service, 
but he could not truly say whether they began before, during, 
or after service.  The examiner therefore ultimately 
concluded that the question as to service connection could 
not be answered based on the available history.  He also 
noted the presence of a significant acneiform eruption on the 
veteran's face, including comedonal lesions, cystic lesions, 
and lesions of sebaceous hyperplasia.  The veteran indicated 
that he had acne as a child.  The examiner stated that some 
manifestations of acne occur in middle age or even older age 
groups.  He concluded that, because the veteran was unable to 
give a particular history of having the lesions during 
service, neither the acrochordons nor any kind of acneiform 
eruption would be the result of his military service.  

The numerous private and VA treatment records, dated since 
March 1990, are completely unremarkable for clinical findings 
or diagnosis of any skin disorder.

During his personal hearing in August 1992, the veteran did 
not present any specific testimony regarding service 
connection for chloracne.

First, the record reflects that the veteran served in the 
Navy on board a ship in the waters off Vietnam during the 
Vietnam Era and apparently had at least some duty or 
visitation in country.  So he is presumed to have been 
exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  
But even so, for the presumption of service connection 
contained in §§ 3.307, 3.309 to apply, chloracne must have 
become manifest to a degree of 10 percent within 1 year after 
the last date on which he was exposed to an herbicide agent 
during active service.  And there is no objective medical 
evidence of chloracne until 1991, approximately 20 years 
after his separation from service in 1971.  Consequently, 
service connection for chloracne cannot be presumed.  

That notwithstanding, service connection still may be 
established if the evidence shows that any current chloracne 
did in fact result from the veteran's exposure to herbicide 
in service (direct service connection).  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  But the only evidence 
favorable to his claim in this regard is the Agent Orange 
Registry examination report, dated in July 1991.  That 
examiner provided a bare conclusory statement that the 
veteran had chloracne at that time that was due to Agent 
Orange exposure - with no clinical findings or rationale.

On the other hand, neither chloracne nor any other acneiform 
skin disorder was noted on subsequent VA compensation 
examination in August 1998.  Further, although the July 2005 
VA examiner did note the presence of acne (but not 
chloracne), he specifically determined this condition was not 
due to the veteran's military service, in light of the 
absence of evidence in the record of treatment for this 
disorder during the many years since the veteran's separation 
from service.  Because the July 2005 examiner discussed the 
rationale for his opinion, the Board accords that opinion 
more probative weight than the conclusion of he July 2001 
examiner to the contrary.

It is the Board's responsibility to weigh the probative value 
of evidence, both for and against the claim, and determine 
which evidence is more probative.  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  But it is entirely permissible, indeed 
required, to consider the basis of the opinions in question.  
An opinion that is predicated on independent consideration of 
all of the relevant evidence, which does not rely on the 
veteran's unsubstantiated statements and/or medical history, 
which involves a personal objective clinical evaluation, and 
which contains a discussion of the underlying rationale, is 
generally given greater probative weight than an opinion 
lacking in these critical respects.  See, e.g., Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 
7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  VA adjudicators may consider only independent 
medical evidence to support their findings; they may not rely 
on their own unsubstantiated medical conclusions.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

Weighing all of the evidence, then, the Board finds that the 
preponderance of the evidence does not establish that the 
veteran currently has chloracne that resulted from exposure 
to herbicide or is due to any other incident of service.  So 
his claim for service connection for chloracne must be denied 
as there is no reasonable doubt to resolve in his favor.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).




ORDER

In the absence of new and material evidence, the petition to 
reopen the claim for service connection for a cardiovascular 
disorder, inclusive of hypertension, is denied.  

The claim for service connection for chloracne due to 
exposure to herbicide also is denied.


REMAND

In June 1999, the Board issued a decision denying the 
veteran's claim for service connection for PTSD.  He appealed 
that decision to the Court.  An October 2000 Joint Motion 
noted that the examinations that were obtained in September 
1998 did not comply with the Board's previous remand request 
in pertinent aspects.  The Joint Motion stated the Board must 
ensure compliance with its remand directives.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (where remand orders of the 
Board or this Court are not complied with, the Board itself 
errs in failing to ensure compliance).

In particular, the Joint Motion noted that the Board's 
December 1997 remand requested that a psychiatric examination 
by a panel of two board certified psychiatrists be scheduled 
and conducted in accordance with DSM-III-R and DSM-IV, and 
all appropriate studies, including PTSD subscales, were to be 
performed.  In addition, the examiners were instructed to 
determine the extent, etiology and correct diagnosis of any 
psychiatric disability found to be present, and reconcile 
conflicting diagnoses.  The Joint Motion noted that the 
record did not indicate whether one of the examiners was 
board certified, nor did it appear that psychological testing 
had been completed.  The Court's Order vacated the Board's 
decision and effectively directed the Board to schedule 
additional examinations to comply with the terms of the 
December 1997 remand and Joint Motion.  

Records show the Board remanded this case in May 2001 to 
comply with the Joint Motion and to ensure compliance with 
the provisions of the then recently enacted VCAA.  Although 
examinations by two psychiatrists were scheduled, the veteran 
failed to report for the second examination, in April 2002.  
38 C.F.R. § 3.655.  The first examination, in February 2002, 
was conducted by a board-certified psychiatrist.  The 
examiner's report reflects that no psychometric testing was 
performed, although the remand specifically requested that 
such testing be done.  Further, the examiner did not identify 
which version or versions of the DSM diagnostic criteria were 
used in her analysis.  In addition, the examiner did not 
offer an opinion as to whether the psychiatric disorder other 
than PTSD that was diagnosed was related to service, as 
requested by the remand.  Finally, the examiner made no 
attempt to reconcile other medical opinions and, in fact, did 
not even refer to any other opinions.  

So the February 2002 examination is inadequate and the RO's 
development does not comply with the Board's remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, regrettably, this claim must be remanded yet 
again.

Also keep in mind that, during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is awarded.  Id.  

The record does not reflect that the RO has provided - nor 
could it have provided - the veteran with VCAA notice that 
complies with the Court's holding in Dingess/Hartman, as it 
applies to the issues relating to service connection 
for PTSD.  But on Remand, the AMC will have an opportunity to 
cure this procedural defect before readjudicating this claim.

Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:  

1.  Provide the veteran and his attorney 
notice of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of his claim 
for service connection for an acquired 
psychiatric disorder, inclusive of PTSD, 
as reasonably contemplated by 
the application, pursuant to the Court's 
recent holding in Dingess/Hartman.

2.  Schedule the veteran for a VA 
psychiatric evaluation by a panel of two 
board-certified psychiatrists who are 
qualified to evaluate and diagnose PTSD 
and who have not previously examined or 
treated him.  The claims file must be 
made available to and reviewed by the 
examiners in conjunction with their 
examinations.  The examinations must be 
conducted in accordance with DSM-III-R 
and DSM-IV, and all appropriate studies 
- including psychological testing, must 
be performed, unless the examiners 
determine that such testing is 
unnecessary.  If psychological testing is 
deemed unnecessary, the examiners should 
expressly indicate this and explain why 
it is not required.  The examiners should 
determine the extent, etiology, and 
correct diagnosis of any psychiatric 
disorder found to be present, and 
reconcile conflicting diagnoses contained 
in the record, in particular the report 
of a private psychologist in February 
2001.  In determining whether the veteran 
has a verified stressor in service, 
the examiners may rely upon only the 
verified history detailed in the report 
provided by the Environmental Support 
Group (ESG), the service medical and 
administrative records.  If the examiners 
believe that PTSD is the appropriate 
diagnosis, they must specify the evidence 
relied upon to determine the existence of 
the stressors and specifically identify 
which stressor(s) detailed in the ESG 
report, the service medical and 
administrative records, or verified by 
the RO is (are) responsible for their 
conclusion.  If the examiners determine 
that a psychiatric diagnosis other than 
PTSD is appropriate, the examiners should 
offer an opinion as to whether it is at 
least as likely as not that the disorder 
resulted from service or, if it pre-
existed service, increased in severity 
during service beyond its 
natural progression.  All opinions must 
be supported by appropriate rationale.  
It is imperative that the examiners 
carefully consider the claims folder, 
including the references to the pre-
service history of psychiatric illness.  

3.  Ensure that the psychiatric 
examinations obtained comply in all 
aspects with the Board's directives in 
this REMAND.  Any deficiencies must be 
cured prior to further adjudication.  
38 C.F.R. § 4.2; Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Then readjudicate the veteran's claim 
for service connection for an acquired 
psychiatric disorder, inclusive of PTSD, 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
attorney an SSOC and give them time to 
respond to it.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


